Wright, J.,
concurring. I have concurred in the majority result due to my understanding of the mandates of Civ. R. 56. as fully set forth by Justice Brown.
*142The key to this case is what, if any, knowledge did Goodyear’s agent have as to the lethal propensities of the batch labeled Stock No. 33377, being mixed by Kunkler and Carr on the day of their injuries. The Tucker affidavit indicates a batch of the same materials exploded on the day before appellees’ injuries occurred, Tucker had warned supervisor Strayhand of this fact, and Strayhand decided to press forward despite this admonition. In appellees’ view, this demonstration is more than mere recklessness on the part of appellant; rather it demonstrates intent to cause injuries that were substantially certain to occur.
As my brethren in dissent so aptly point out, a massive amount of evidence belies the Tucker affidavit. For example, while the exact content — the recipe, if you will — of the batch Tucker allegedly was processing is not in the record, it is undisputed that one of the two batches to be mixed on the day of appellees’ injuries did not contain Dicup. Extensive and undisputed testimony indicates that Dicup was in the batch being processed by appellees. Further, it is without dispute that the Dicup proximately caused the fire that injured appellees and may well have contributed to the attendant explosion. Further, there is the devastating testimony by appellees’ own expert who agreed that Goodyear would be “out of * * * [its] mind” to purposely include Dicup in any sort of batch that would be subjected to the temperature levels involved in this case. There is more — much more — as pointed out by my respected brethren in dissent. See in particular the testimony of Carr. Analyzing the whole of the record leads to the inexorable conclusion that, at least on the present state of the record, no reasonable jury could reach any conclusion other than that appellees’ injuries were proximately caused by the accidental and nonintentional inclusion of Dicup in the particular batch which they were processing. However, such a conclusion obviously involves a weighing of the evidence. My understanding of the tests involved in a Civ. R. 56 proceeding precludes such an approach. Perhaps a heightened scrutiny test should be adopted in this type of case, but that is for another day.5 In the interim, I must concur in the result achieved by Justice Brown.

 I am painfully aware of the high cost of prosecuting and defending these kinds of cases. Likewise, I am aware that there are many cases pending in the trial courts which were filed as a result of a misreading of this court’s incomplete and misapplied decision in Jones v. VIP Development Co. (1984), 15 Ohio St. 3d 90, 15 OBR 246, 472 N.E. 2d 1046. It is my hope that the bench and bar will carefully scrutinize these pending actions in light of the decisional law promulgated in Van Fossen v. Babcock & Wilcox Co. and the other cases decided today.